Title: To Thomas Jefferson from William Cooch, 19 November 1804
From: Cooch, William
To: Jefferson, Thomas


                  
                     Honoured Sir 
                     
                     Newcastle County DelawareNovr. 19th. 1804
                  
                  I took the liberty some time since of expressing to your Honour a wish that I might be considered an applicant for the Collectors Office of the District of Delaware should a change take place therein.
                  I do not at this time reiterate the wish, under an impression of superior claims to those Gentlemen who have made similar applications, or of my deserving Executive Patronage—No Sir—unambitious for office. And indeed preferring the walks of private life. No considerations but the concurrence of unfavourable Events in my Private affairs, together with the Situation of a Widowed Sister, left destitute with a large Family of Children, could have induced me to have made the application; And as Mr Tilton has lately recieved an appointment from the Govr. of our own state, And as the situation of the other Gentleman, is I presume perfectly easy—I thought I might with propriety claim the consideration of your Honours attention—.
                  But Permit me to hope, that the preceeding observation will not be so deem’d, as having been made with a View to excite an Attention that would militate against the Rep. cause, Or as derogating from the characters of those Gentlemen who are like applicants with myself.
                  As I have not pursued the Steps taken by my competitors, (by procuring recommendations) because I wish not to increase a Scism which has already produced a Deriliction of Principle by some formerly viewed as Frinds. I hope your Honour will not receive this Communication as intrusive, But as a candid statement of the motives of my procedure. 
                  I am very respectfully your Friend
                  
                     William Cooch 
                     
                  
               